Citation Nr: 1434426	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  04-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected left knee traumatic arthritis and/or the service-connected residuals of a meniscectomy with mild instability of the left knee and/or the degenerative arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2001 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for service connection for a right hip disorder.

The Board remanded the instant claims to the Appeals Management Center (AMC) in June 2007, June 2009, July 2011, and November 2012.

In May 2013, the Board denied this issue.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court granted an October 2013 Joint Motion for Remand (JMR) filed by the parties.  The JMR vacated the Board's May 2013 denial.  The issue has now been returned to the Board for appellate disposition.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

A remand is required to provide the Veteran with a VA addendum medical opinion.  In the October 2013 JMR, the parties found the December 2012 VA medical opinion regarding the etiology of the Veteran's current degenerative joint disease of the right hip to be inadequate.  Specifically, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's currently diagnosed degenerative joint disease of the right hip was aggravated beyond its natural progression by his service-connected left knee disabilities.  38 C.F.R. § 3.310 (2013).  The examiner also did not provide a medical opinion regarding whether the Veteran's currently diagnosed degenerative joint disease of the right hip was caused by or aggravated beyond its natural progression by his service-connected right knee disability.  These medical opinions are pertinent to the Veteran's right hip claim, as he asserts that his current degenerative joint disease of the right hip is related to his service-connected bilateral knee disabilities.  Thus, the claim must again be remanded for a VA addendum medical opinion.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the December 2012 VA examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed degenerative joint disease of the right hip.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA joints examination to address the etiology of his currently diagnosed degenerative joint disease of the right hip.  The claims folder must be provided to the examiner for review.  All necessary testing should be conducted.  Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A)  Is at least as likely as not, i.e., a 50 percent probability or greater, that the currently diagnosed degenerative joint disease of the right hip was aggravated (permanently worsened beyond normal progression) by his service-connected left knee traumatic arthritis?
B)  Is at least as likely as not that the currently diagnosed degenerative joint disease of the right hip was aggravated (permanently worsened beyond normal progression) by his service-connected residuals of a meniscectomy with mild instability of the left knee?

C)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right hip was caused by his service-connected degenerative arthritis of the right knee?  

D)  Is at least as likely as not that the currently diagnosed degenerative joint disease of the right hip was aggravated (permanently worsened beyond normal progression) by his service-connected degenerative arthritis of the right knee?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his degenerative joint disease of the right hip, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for the opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so. 

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



